Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 8/30/2021 has been considered.
Claims 10-26 are pending in this application and an action on the merits follows.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 10-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of co-pending Application No. 14/745,687, filed on 6/22/2015.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the 14/745687 application .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13-15, 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Figueroa et. al. (U.S. Patent No. 8,150,741), in view of Goulart (U.S. Patent Publication No. 2014/0172553), view of Myers (U.S. Patent No. 7,147,154), and further in view of Ward et al. (U.S. Patent No. 9,940,663).

Regarding claims 10, 19, Figueroa teaches receiving, at pickup order routing system, information for pickup order fulfillment including items to be picked up; generating, by the pickup order routing system, a pick list and a pickup route through a retail store location, the generating comprising: receiving a store product location map indicating inventory locations and quantities in the retail store location; (calculate route of three participating stores 112A, 112B, and 112C may upload information about price, 
determining the pick list for pickup order fulfillment based at least in part on the information for pickup order fulfillment (history or wish list, Col.6 ln 8-46);
generating the pickup route through the retail store location to collect the items on the pick list, the pickup route not including the identified high congestion areas and minimizing an amount of time to collect the items on the pick list; (a shopper in a hurry may want the efficient travel route prioritized on a time basis as indicated by a time parameter. Thus, in a scenario where a requested DVD movie is available at locations 114B and 114D, if customer in-line wait times at location 114D are longer than customer in-line wait times at location 114B, a potential travel route including a stop at location 114B may be prioritized over a route including a stop at location 114D, see Fig.1, 5. Examiner notes location 114D is not included in the route.
transmitting, by the pickup order routing system, to a mobile device for display, the pickup route as an ordered list or a route showing a product location map of the retail store location on a mobile device to guide a user of the mobile device along the pickup route while collecting the items on the pick list, (calculating an efficient travel route including a stop at the first requested merchandise location using the facility and inventory information within the shopping database, and, sending the efficient travel route to the shopping client device for display on the shopping client device.. if a first 114B and if Route A represents the efficient travel route, turn-by-turn audio instructions for Route A may be played by the shopping client device as the shopper traverses Route A see Fig. 5… Route B may be prioritized over Route C, and Route C may be prioritized over a Route A, Col.7 ln 18-47.
Figueroa substantially discloses the claimed invention, however, does not explicitly disclose monitoring the number of customer devices connected to wireless network; identifying without user input, one or more high congestion areas on the sales floor based at least on part on the monitoring data from an image recognition system of a sales floor of the retail location. Figeroa teaches network 111 may comprise the Internet and shopping server system 102 and shopping client device 104 may use wired or wireless technology to communicate via the Internet, Col.10 ln 1-7.
However, Goulart teaches the plurality of sensors 40 can include video cameras and/or motion sensors…the monitoring system 20 receives input from one or more sensors 40 in a particular region the monitoring system 20 analyzes the input from the sensors 40 to determine the crowd sizes in each region of the store. As used herein, the term "crowd size" can be indicative of an amount or approximate amount of people in the region, [0022], the monitoring system 20 can receive real-time locating system coordinates from mobile computing devices 50, e.g., smart phones, of customers located within the retail location 30. For example, the retail location 30 may furnish a wireless network that allows the mobile computing devices 50. While a mobile computing device 50 is connected to the wireless network, the monitoring system 20 can request the location of mobile computing device 50 and the mobile computing device 50 can provide its location, [0023]… the heat map server 10 to communicate 
 It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Figueroa to include the above limitations, as taught by Goulart, in order to promote the sale of the product, (Goulart, [4]).
Figueroa substantially discloses the claimed invention, however, does not explicitly disclose the pick list including at least one item that is only available at a single location in the retail store location; and Docket No. YOR920131011US2generating the pickup route through the retail store location to collect the item available at the single location. Figueroa teaches a fasted travel route having the lowest customer in-line wait times, Col.9 ln 37-45.
However, Myers teaches identifying a location of a particular item as the corresponding region or section of shelf for the match… Based upon the location(s) of the item(s) found in step 104, a route for the shopper is determined, via step 106. The route takes the shopper to the location(s) of all of the items found…. the route determined in step 106 is the shortest, most efficient route for the shopper. In such an embodiment, step 106 includes determining the distances between different items and selecting a route that minimizes the distance between each item and a next item, and/or the shortest overall route… The route could be provided by a print out or a display, Col.4 ln 1-53… determining the distances between different items and selecting a route that minimizes the distance between each item and a next item, and/or the shortest overall route.


Figueroa substantially discloses the claimed invention, however, does not explicitly disclose receiving an indication that an item is not present for collection as indicated on the pick list and updating the pickup route based on receiving the indication, the receiving subsequent to the user collecting a subset of the items on the picklist. Figueroa teaches generate an updated efficient travel route to a different merchandise location at a different site for obtaining the requested merchandise item, the updated efficient travel route being comparatively more efficient than the initial travel route in view of the real-time change in-the participating merchant's current inventory information, claim 15.
However, Ward teaches if the item is the last item on the item list, the user application plots the route to the checkout lanes, at block 601, which is displayed by the user application at block 611. As the user approaches the checkout lanes, the list of items is compared to the items currently in the user's basket, at block 551, shown in FIG. 5. The user is then alerted by the user application, if any items on the list are not present in the basket, at block 571. If the user did not pre-pay for all or any of the items in the basket, the user application directs the user to a checkout kiosk, at block 512, Col.11 ln 54-65.
It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Figueroa to include the above limitations, 

Regarding claims 11, 13 and 20, Figueroa teaches ordering the pick list based on an item characteristic comprising perishablity, expiration date, size, weight, or quantity of an item to be collected, assigning items located in a store room a higher collection priority than items stored on a sales floor when placing items on the 2pick list and assigning items located in inner shelf areas on a sales floor a higher collection priority than items stored in a special display area on the sales floor when placing items on the pick list, (route C may be prioritized over Route A, and Route A may be prioritized over Route B. Thus, in this scenario, Route C may be sent to the shopping client device for display, such as shown in FIG. 5 as the "time-prioritized" display, Col. 7 ln 1-34). 

Regarding claim 14, Figueroa teaches dividing one or more pickup orders into multiple zone pick lists and associated zone pickup routes corresponding to respective zones of the store, (stores 112A, 112B, and 112C in Fig. 1). 

Regarding claim 15, Figueroa teaches the information for pickup order fulfillment is received from an online customer and the method further comprising combining all or portions of information for pickup order fulfillment received from multiple online customers, including the customer, when determining the pick list, (history or a wish list associated with an online shopping database, Col.6 ln 19-30).


Regarding claim 21-24, Figueroa teaches wherein at least one of the customer devices is wirelessly connected to via Bluetooth or Wifi, Shopping server system 102 and shopping client device 104 are configured to communicate via network 111. Network 111 may be any suitable network for facilitating communications between shopping server system 102 and shopping client device 104. For example, in some embodiments, network 111 may comprise the Internet and shopping server system 102 and shopping client device 104 may use wired or wireless technology to communicate via the Internet. Network 111 may include additional and/or alternative public and/or private networks in some embodiments, Col.10 ln 1-9. Examiner notes that Wifi or Bluetooth is a design choice and well known wireless technologies.

Regarding claims 25-26, Figueroa teaches the updated efficient travel route being comparatively more efficient than the initial travel route in view of the real-time change in-the participating merchant's current inventory information, claim 15 and Ward teaches indication is received from store/user application.  

Claims 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Figueroa, Goulart, Myers, Ward and further in view of Abraham et. al. (U.S. Patent Publication No. 2013/0103539)

Regarding claims 12, 16-18, the combination does not specifically teach receiving information indicating restricted areas of the sales floor and determining the pickup 
 However, Abraham teaches directed a customer to a checkout station to avoid a second representative that is schedule to go on break, [0070], child can be routed to avoid the candy department or aisle, [0076], modify route based on historical data, [0067], removal of the high value item from the shelf, [0083], the SAS can notify a customer that an item is available for less money at another store or location. In that case, the customer can choose to remove the item from the shopping list, [0080], dynamic updating or modification of the route according to selected route update conditions, notification of representatives of the store relating to various conditions, [0022]. It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of combination to include the above limitations, as taught by Abraham, in order to provide a faster shopping experience, (Abraham, [0066]).

Response to Arguments

Applicant’s arguments with respect have been considered but are moot because the new ground of rejection does not rely on the combination of Figueroa, Goulart, Myers and Ward references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner notes that Figueroa teaches generate an updated efficient travel route to a different merchandise location at a different site for obtaining the requested merchandise item, the updated efficient travel route being comparatively more efficient than the initial travel route in view of the real-time change in-the participating merchant's current inventory information, claim 15. Examiner turns to Ward to teach if the item is the last item on the item list, the user application plots the route to the checkout lanes, at block 601, which is displayed by the user application at block 611. As the user approaches the checkout lanes, the list of items is compared to the items currently in the user's basket, at block 551, shown in FIG. 5. The user is then alerted by the user application, if any items on the list are not present in the basket, at block 571. If the user did not pre-pay for all or any of the items in the basket, the user application directs the user to a checkout kiosk, at block 512, Col.11 ln 54-65.( receiving an indication that an item is not present for collection as indicated on the pick list and updating the pickup route based on receiving the indication, the receiving subsequent to the user collecting a subset of the items on the picklist). Abraham teaches the SAS can notify a customer that an item is available for less money at another store or location. In that case, the (canceling the item in the pick list, wherein the updated pickup route accounts for re-shelving the items collected for the canceled pick list).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627  



    /FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627